   Case 1:19-cv-00528-PJG ECF No. 17 filed 04/27/20 PageID.716 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                           ______________________

JUSTEN MISKIEWICZ,                  )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )         Case No. 1:19cv-528
                                    )
COMMISSIONER OF                     )         Honorable Phillip J. Green
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                JUDGMENT AWARDING ATTORNEY S FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT


      For the reasons set forth in the accompanying Memorandum Opinion, the

Court hereby enters judgment in plaintiff s favor against defendant in the amount of

$1,435.00 as full and final adjudication of EAJA fees and expenses in this action.




Dated: April 27, 2020                         /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge
